

Exhibit 10.68


FIRST AMENDMENT TO


WP GLIMCHER INC.


TRANSITION AND CONSULTING AGREEMENT




This First Amendment (this “Amendment”) dated June 20, 2016 to the Transition
and Consulting Agreement (the “Agreement”) by and between WP Glimcher Inc., an
Indiana corporation (the “Company”), and Mark Ordan (“Ordan”) dated May 31, 2015
is hereby adopted by Ordan and the Company pursuant to Section 16 of the
Agreement as follows:




1.
Amendment.



a.
Section 4(a) of the Agreement is hereby amended to read in its entirety as
follows:



“(a)    The Consulting Period may be terminated by Ordan or the Company at any
time and for any reason (or no reason) by providing the other party with not
less than 30 days’ advance written notice of such termination.”




3.    Effect of this Amendment. Except where conflicting or inconsistent with
the express terms or manifest intent of this Amendment, all provisions of the
Agreement as in effect prior to this Amendment shall remain in full force and
effect. Wherever there is a conflict or inconsistency between any of the
provisions in this Amendment and the Agreement, the provisions of this Amendment
shall be deemed to govern and control.


4.    Execution in Counterparts and by Facsimile. This Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which when taken together shall
constitute one and the same Agreement. A facsimile execution copy of this
Amendment shall be binding and have the same force and effect as the original of
this Amendment.
[Signatures on following page.]






1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


 


WP GLIMCHER INC.


By: /s/ Robert P. Demchak         
Name: Robert P. Demchak
Title: Executive Vice President, General Counsel & Corporate Secretary


 
 
 


MARK ORDAN


/s/ Mark S. Ordan_______________________







1

